Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “protect the at least one auxiliary electrode from being plated” is interpreted to mean decrease the amount the at least one auxiliary electrode is plated due to the specification’s statement that “[t]he auxiliary electrodes are protected …. This configuration accordingly reduces the frequency of maintenance of the -21 -auxiliary electrodes (for example, removal of the plating film depositing on the auxiliary electrodes and replacement of the auxiliary electrodes).” App. Spec. [0050]. If the auxiliary electrodes must still be removed but at a reduced frequency in order to remove plating film, that would mean the electrode still plates, albeit at a reduced rate.

Claim Objections
Claim 7 is objected to because of the following informalities. Appropriate correction is required.
Claim 7. The phrase “such as” is out of place. The Examiner suggests striking this phrase.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3. This claim depends upon cancelled claim 2, thus it is indefinite which claim claim 3 is dependent on. For purposes of examination claim 3 will be presumed to be dependent upon claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, & 7-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mayer et al., U.S. Patent App. Pub. No. 2010/0044236 A1 [hereinafter Mayer] in view of Wilson et al., U.S. Patent App. Pub. No. 2017/0058424 A1 [hereinafter Wilson].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Mayer
An apparatus for plating a substrate as an object to be plated using a plating solution (electroplating apparatus plating a wafer using solution; Mayer abstract, fig. 3B), the apparatus for plating comprising: 
a plating tank configured to contain the plating solution (plating tank pictured; Mayer fig. 3B); 
an anode placed in the plating tank and configured to make electric current flow between the substrate and the anode (anode 306; Mayer [0063]-[0073], fig. 3B); and 
a thief tunnel placed in the plating tank and arranged to be located between the substrate and the anode when the substrate is placed to be opposed to the anode, wherein the thief tunnel comprises: a body placed in the contained plating solution in the plating tank and away from the substrate (chamber 341; id.), and provided with a single opening configured to regulate an electric field between the anode and the substrate (there is an opening where membrane 344 is; id.);
at least one auxiliary electrode provided in an internal space inside the body and exposed to an electrolytic solution in the internal space (physical cathode 340; id.);
and an ion exchange membrane placed in a passage arranged to connect the internal space inside of the body with outside (membrane 344; id.) …, and 
wherein the at least one auxiliary electrode is arranged along a circumference of the opening (physical cathode 340 arranged as such; id.).
II. Protect - Wilson
Mayer is silent on the ion exchange membrane … configured to protect the at least one auxiliary electrode from being plated.
However, Wilson teaches a membrane such as an anionic membrane or a monovalent membrane that prevents or offers resistance to copper ions in order to prevent copper build on the thief electrode. Wilson [0007], [0035]-[0038], fig. 12.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s membrane with Wilson’s membrane in order to prevent or offer resistance to prevent copper build on the thief electrode.

Claim 3. Mayer is silent on the apparatus for plating according to claim 2, further comprising: an electrolytic solution supply port and an electrolytic solution discharge port separate from the electrolytic solution supply port, which are provided in the body and configured to replace the electrolytic solution.
However, Wilson teaches an apparatus comprising a supply port and a discharge port to replace the thiefolyte which may have hydrogen bubbles. Wilson [0005], [0031], fig. 8.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Wilson’s apparatus comprising a supply port and a discharge port to replace the thiefolyte which may have hydrogen bubbles.



Claim 7. The apparatus for plating according to claim 1, wherein the body is made of a dielectric material and is configured such as to interrupt a flow of an electric field outside of the opening (dielectric housing). Mayer [0060]-[0062], fig. 3B.

Claim 8. The apparatus for plating according to claim 1, wherein the thief tunnel is in a ring shape (ring; Mayer fig. 3B), and at least one of the at least one auxiliary electrode is configured to control a flow of an electric field inside and/or outside of the thief tunnel (thief compensates for the terminal effect by controlling the electric field). Mayer [0029]-[0030], fig. 3B.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer in view of Wilson as applied to claim 1 above, and further in view of De et al., U.S. Patent App. Pub. No. 2016/0313641 A1 [hereinafter De] and Mine, U.S. Patent App. Pub. No. 2017/0058423 A1 [hereinafter Mine].
Claim 6. Mayer is silent on the apparatus for plating according to claim 1, wherein the substrate is a polygonal substrate, and one or more of the at least one auxiliary electrode is located at a position corresponding to a corner of the substrate.
But Mayer teaches that segmented second cathodes is particularly useful for non-circular wafers. Mayer [0080].

De teaches that non-circular panels offer cost advantages over circular wafers. De [0002]-[0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s substrate to be Mine’s square shape to get cost advantages.
Since Mayer’s thief is a ring shape it would surround and thus correspond to the substrate corners.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer in view of Wilson, De et al., U.S. Patent App. Pub. No. 2016/0313641 A1 [hereinafter De] and Mine, U.S. Patent App. Pub. No. 2017/0058423 A1 [hereinafter Mine].
Claim 9. An apparatus for plating a substrate as an object to be plated using an plating solution, the apparatus for plating comprising: a plating tank configured to contain the plating solution; an anode placed in the plating tank and configured to make electric current flow between the substrate and the anode; and a thief tunnel placed in the plating tank and arranged to be located between the substrate and the anode when the substrate is placed to be opposed to the anode, wherein the thief tunnel comprises: a body placed in the contained plating solution in the plating tank and away from the substrate and provided with a single opening configured to regulate an electric field between the anode and the substrate, at least one auxiliary electrode provided in an internal space inside the body and exposed to an 
wherein the at least one electrode is arranged adjacent to the opening and along a circumference of the opening (rejected for similar reasons stated in the claims 1 & 5 rejections), and 
wherein the substrate is a polygonal substrate, and one or more of the least one auxiliary electrode is located at a position corresponding to a corner of the substrate (rejected for similar reasons as the claim 6 rejection).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                   
/HARRY D WILKINS III/Primary Examiner, Art Unit 1794